DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-11 in the reply filed on 06-17-2020 is acknowledged.
Claims 12-17 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-17-2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410).
Af Stom teaches a process for printed heat activated (iron-on and using hot melt adhesives) transfers (abstract) for application to soft goods, such as T-Shirts [0095].  The process comprises, as shown in figures 1-3, providing a liner 4 with an adhesive layer 3 on it [0069-0070]. The adhesive can be a hot melt adhesive [0006].  Onto one side of the hot melt adhesive layer, an image layer 5 is printed [0073].  The printed hot melt adhesive film is transferred to a carrier layer 6 by placing it against the print side and removing the liner [0074-0075].  Af Strom further teaches that (prior to transferring the image to the desired final substrate) the image portions of the transfer will be cut out (cutting around image portions of transfer) and then separated, which is cutting through and removing the hot melt adhesive layer from the carrier layer (either with or without some portion of the material of the carrier layer) by this separation leaving only material in the printed areas [0012].  It exemplifies cutting the image areas out with a die cutter [0097], but does not specifically teach using laser cutting to perform this step.
Tanrikulu is also directed towards heat transfer processes for applying images (labels) to soft goods (e.g. garments)[0002-0003].  It also teaches cutting out the image portion of the transfer laminate, but further teaches that the cutting can be done not only with a die cutter, but also with a laser cutter [0025].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to cut the hot melt adhesive material around the unprinted areas by using a laser cutting process instead of a die cutting process because it was taught to be a known alternative for that purpose and doing so would produce no more than predictable results (claim 1).
Claim 2: the adhesive layer 3 is on a carrier layer (liner) 4 [0069], and the adhesive layer can be a hot melt adhesive [0006].
Claim 7: Af Strom teaches coating the hot melt adhesive film with a primer (ink receptive) layer 1 to improve printability [0069].
Claim 8: Af Strom teaches coating the printed film with a protective coating layer to improve washability [0078].
Claims 9-11: Af Strom teaches that the carrier layer 6 has a removable adhesive (transfer) layer in contact with the image [0074] and further teaches that release films where a carrier layer has a release layer in contact with the image can be made from paper or plastic (polymer) [0026].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the carrier layer 6 from either a paper or polymer substrate coated in a transfer layer because it was taught to be a known useful material for the carrier layers used for transfer layers in this art and doing so would produce no more than predictable results (claims 9-11).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), further in view of Williams (US 20070172610).
Claim 3: Af Strom teaches using a hot melt adhesive that is based on a rubber (polymer)[0006].  As discussed in the 112 2nd rejection above, the “such as” listed polymers are interpreted to be exemplary and are not limiting to the claim.  However, Af Strom does not specifically teach using an adhesive that is specifically a thermoplastic.
Williams is also directed towards heat activated transfers with an adhesive layer (abstract).  It specifically teaches that the adhesive layer [0033-0034] can include elastomeric (rubber) emulsion and polyurethane dispersion as an adhesion enhancer [0056-0060] and teaches that both are generally thermoplastic materials [0064].
(claim 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include an adhesion promoter in the adhesive to improve is adhesion which is a measure of the quality of the print because Williams teaches it was known to be beneficial to include such materials for that purpose and doing so would produce no more than predictable results (claim 6).
Af Strom teaches that opacity in the laminate is desired (white instead of transparent) [0088], but it does not specifically teach including pigments to the adhesion film to improve its opacity.  However, Williams teaches that pigments can be added to the adhesive film to produce the desired tint or color [0061] and further teaches using TiO2 as the (white) pigment to be included in the layers to improve the opacity of the layer [0086-0087] in order to improve the contrast, and so the appearance and readability of the printed layer [0080].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include TiO2 as a component to improve the opacity of the adhesive film in order to produce the taught benefits of improved contrast, appearance, and readability that is taught to result from including it, and doing so would produce no more than predictable results (claims 4 and 5).

Claims 1, 2, and 7-11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), in view of Cross (US 20010025687).
See the previous discussion of these claims.  According to applicant’s arguments of 02-05-2021, it appears applicant may be intending for the requirement of “removing the unprinted 
Cross is also directed towards creating printed heat activated transfers (abstract) for a variety of surfaces, including soft surfaces, such as shirts [0006].  It also teaches cutting the hot melt adhesive film to outline the printed graphic from the non-desired areas [0038], however, it further teaches doing so by kiss-cutting through the hot melt adhesive film while not cutting through the carrier film and then weeding the undesired areas of hot melt adhesive (removing these unprinted areas from the carrier layer) to leave the desired printed profile of the printed transfer [0047-0048].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further kiss-cut and weed the non-printed areas of the transfer on the carrier film as taught by Cross in the laser cutting process of af Strom in view of Tankrikulu since it was a more specific way known to be effective to perform the required cutting and separation of the unprinted areas of af Strom in view of Tankrikulu and doing so would produce no more than predictable results.
Claims 3-6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Tanrikulu (US 20150122410), in view of Cross (US 20010025687), further in view of Williams (US 20070172610).
See the previous discussion of these claims, but now in view of Cross, and incorporating the kiss cutting and weeding steps of Cross as discussed above.  
Response to Arguments
Applicant's arguments filed 02-05-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
In response to the claim amendments, the 112 rejection is moot and has been withdrawn.
Regarding the argument that Strom does not print directly onto the hot melt adhesive layer, the film structure of Strom, as shown in figure 1, includes hot melt adhesive layer 3 and the print layer 5, as shown in figure 2, is printed onto one side of this film structure, which reads upon the claims.  Regarding applicant’s specific use in the argument of it not being “directly” 
Regarding the argument that Strom does not teach printed hot melt adhesive film to a carrier layer against the print side, as shown in figures 2-3, the hot melt adhesive film (with the print layer 5 on it) is transferred to a carrier layer 6 against the print side, so it does do this and this appears to be how applicant performs this step in their specification.
Regarding the argument that without such a transfer step it is not possible to perform laser cutting around the unprinted areas, Strom does such a transfer step and does cut around the unprinted areas.  As to the specific kiss and through cuts applicant discloses in their specification, those aren’t currently required by the claims (claim 18 has been cancelled) and the choice of which one will occur appear to not be hindered by the configuration of Strom.
Regarding the argument that the structure of Strom uses a rubber hot melt adhesive layer laminated to a polyurethane layer as the hot melt adhesive film and it is either “impossible” or it is “very difficult” to kiss cut such a structure, the claims do not require kiss cutting (as even a through cut will remove the unprinted areas from the carrier film (along with a portion of the carrier film, which is not excluded) it is unclear why that would be the case (whether the outcome is a through cut or kiss cut depends upon whether the carrier layer is cut through).  Additionally, these are attorney statements which would need to be supported by evidence.
MPEP 716.01(c)(II) states:  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the statements that Williams includes synthetic fibers with a high melting temperature in its film structure, Williams is used to teach adhesives, not the other layers, additionally, the claims do not appear to exclude the presence of such fibers.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712